Citation Nr: 0911979	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  05-08 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.	Entitlement to service connection for gunshot wound 
residuals of the right leg.  

3.	Entitlement to service connection for shell fragment wound 
residuals of the right flank/abdomen.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to 
December 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This appeal was remanded by the Board in June 2007 for 
additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate his claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	The Veteran was diagnosed with PTSD related to his claimed 
in-service stressors by competent medical evidence and the 
stressors have been corroborated by credible supporting 
evidence.  

3.	The preponderance of the evidence shows that gunshot wound 
residuals of the right leg were incurred in service.  

4.	The preponderance of the evidence shows that shell 
fragment wound residuals of the right flank/abdomen were 
incurred in service.  


CONCLUSIONS OF LAW

1.	PTSD was incurred in active service.  38 U.S.C.A. §1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2008).

2.	Gunshot wound residuals of the right leg were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

3.	Shell fragment wound residuals of the right flank/abdomen 
were incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  In 
this case, the Board is granting service connection for all 
issues on appeal, which is the full benefit sought on appeal.  
Accordingly, assuming without deciding that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

SERVICE CONNECTION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  This may be shown by affirmative evidence 
showing inception or aggravation during service or through 
statutory presumptions.  Id.  

To establish direct service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

PTSD

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  

In this case, the Veteran was diagnosed with PTSD related to 
his experiences in Vietnam in the VA medical and treatment 
records.  In reviewing the Veteran's claimed in-service 
stressors, the Board notes that where a current diagnosis of 
PTSD exists, the sufficiency of the claimed in-service 
stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128, 138 
(1997).  Therefore, the only issue for the Board is whether 
the claimed in-service stressors actually occurred.  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the Veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 
3.304(d) (2008).  If it is determined through military 
citation or other supportive evidence that a Veteran engaged 
in combat with the enemy and the claimed stressor is related 
to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, or 
hardships of the Veteran's service, the Veteran's lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary.  38 C.F.R. § 3.304(f) (2008).  

Where a determination is made that the Veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the Veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
Veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

The record indicates that the Veteran was assigned to the 
Vietnam Command from February 1968 to November 1968.  He was 
assigned to HHC 14th Engineer Battalion (CBT).  He also 
participated in the Tet Counteroffensive Campaign.  His 
principal duty was that of engine parts supply specialist.  
The personnel records show that the Veteran received the 
Vietnam Service Medal, the National Defense Service Medal, 
and the Vietnam Campaign Medal.  The Board notes that the 
records do not show that the Veteran received any medals or 
commendations indicating that he engaged in combat.  

According to a June 2003 Vets Center intake assessment and a 
June 2005 VA mental health clinic progress note, the Veteran 
reported numerous stressors.  Those stressors included many 
reportedly combat-related situations such as the following: 
coming under fire soon after arriving in Vietnam in early 
1968; being under fire from perimeter checks by the enemy and 
rocket attacks; seeing squad members blown up by an anti- 
tank mine during the middle of the Tet offensive; being 
overrun by enemy "sappers" who threw satchel charges at 
helicopters while he was stationed at LZ Nancy during the 
initial fighting of the Tet offensive, which resulted in the 
8 deaths and 52 wounded soldiers; helping his platoon 
sergeant to a medivac helicopter and then finding that 
sergeant's boot and severed foot; running over a Vietnamese 
child with a jeep and then being attacked in an ambush; being 
hit in the right leg during later combat actions; finding 10 
dead soldiers while on patrol; and being hit in the stomach 
by shrapnel in early September 1968.  The Veteran has also 
stated that he served as a machine gunner.

As there is no indication in the service records that the 
Veteran engaged in combat, the claimed stressors must be 
verified.  To verify the Veteran's claimed in-service 
stressors, the RO contacted U.S. Armed Services Center for 
Unit Records Research (CURR) and obtained a unit history.  
The records indicated that the Veteran's unit was stationed 
in Vietnam and built facilities and roads in and around Quang 
Tri Combat Base.  His unit suffered a severe attack by a 
North Vietnamese Sapper unit in August 1968.  Nine personnel 
in his unit were killed in action.  

Based on the CURR report, the Board finds that the Veteran is 
entitled to service connection for PTSD because his claimed 
in-service stressors have been verified.  The unit records 
showing attacks on a Veteran's unit are "credible supporting 
evidence" that the Veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  The Board acknowledges that there is no specific 
evidence of the Veteran's personal involvement or injury 
during combat, however, corroboration of every detail of such 
a claimed stressor, including personal participation, is not 
required; independent evidence that the incident occurred is 
sufficient.  See Id.; Suozzi v. Brown, 10. Vet. App. 307 
(1997).  

As such, the Board finds that the history of the Veteran's 
unit verifies the occurrence of the claimed stressors.  In 
light of the Veteran's claimed stressor events being 
sufficiently verified and the current diagnosis of PTSD 
related to his Vietnam experiences, the Board finds that 
service connection for PTSD is warranted.  

Gun Shot and Shell Fragment Wounds

The Veteran asserts that he was injured in service by a 
gunshot wound in the right leg and a shell fragment in the 
right flank/abdomen.  The medical evidence of record shows 
faint scars on his right lower quadrant of the abdomen and 
right flank and right lower extremity weakness.  A May 2003 
lumbosacral spine X-ray report also refers to a metallic 
foreign body in the right flank.  

The Board notes that the only evidence of the in-service 
injuries to the Veteran is his own testimony.  Lay evidence, 
however, can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Whether lay 
evidence is competent and sufficient in a particular case is 
a fact issue.  Once evidence is determined to be competent, 
the Board must determine whether such evidence is also 
credible.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). 

In this case, the Board finds that the Veteran is considered 
competent to describe the nature and extent of his in-service 
experiences and any in-service injury because the in-service 
injuries are not a matter requiring medical knowledge.  
Additionally, the Board finds that the Veteran's account of 
his in-service experiences is also credible.  While the 
Veteran's military occupational specialty of an engine parts 
supply specialist is not one typically exposed to gunshot or 
shell fragments, considering the unit history depicted above 
by the CURR report, the Board finds the Veteran's account of 
the injuries credible.  The Veteran was in Vietnam at such a 
place and time where such injuries were certainly a 
possibility.  Additionally, there is no evidence of record 
inconsistent with the Veteran's assertions.  Therefore, it is 
likely that the Veteran suffered a gunshot injury to his 
right leg and a shell fragment wound in the right 
flank/abdomen in service.  

Furthermore, the VA Compensation and Pension Examinations in 
January and October 2008 accept the allegation of such an 
injury.  These examinations focus on the severity of the 
Veteran's disability, rather than its etiology.  The 
examiners based the examinations on the contention that the 
Veteran incurred such injuries in service in 1968.  As such, 
the Board also accepts that the Veteran incurred a gunshot 
wound in the right leg and a shell fragment in the right 
flank or abdomen in service.  

As the unit records and the Veteran's account of his Vietnam 
experiences are consistent with the reported injuries, the 
evidence of record does not preponderate against the Veteran.  
Therefore, the Board affords the Veteran the benefit-of-the-
doubt and grants the Veteran's claim for service connection 
for residuals of a gunshot wound to the right leg and 
residuals of a shell fragment in the right flank or abdomen.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for PTSD is granted. 

Service connection for gunshot wound residuals of the right 
leg is granted  

Service connection for shell fragment wound residuals of the 
right flank/abdomen is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


